Name: Council Regulation (EEC) No 2375/86 of 24 July 1986 amending Regulation (EEC) No 3783/85 allocating, for 1986, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 206/6 Official Journal of the European Communities 30 . 7. 86 COUNCIL REGULATION (EEC) No 2375/86 of 24 July 1986 t amending Regulation (EEC) No 3783/85 allocating, for 1986, Community catch quotas in Greenland waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 3783/85 (2) allocates Community catch quotas in Greenland waters for 1986 ; Whereas the Greenland authorities have additionally allocated 10 000 tonnes of capelin to the Community, to be fished in 1986 ; Whereas Regulation (EEC) No 3783/85 should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3783/85, '20 000' shall be replaced by '30 000' in colums 3 and 4 opposite the entry 'Capelin'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1986. For the Council The President A. CLARK (') OJ No L 24, 27. 1 . 1983, p . 1 . h) OJ No L 363, 31 . 12. 1985, p . 32.